 



Exhibit 10.19

                                                AMENDMENT OF
SOLICITATION/MODIFICATION OF CONTRACT     1. CONTRACT TO CODE     PAGE OF PAGE
 
            1         2                      

                          2. AMENDMENT MODIFICATION NO.   3. EFFECTIVE DATE   4.
REQUISITION PURCHASE REQ. NO.   5. PROJECT NO. (if applicable)
 
                        0014   12/19/2006                   6. ISSUED BY   CODE
  A900065-ARC   7. ADMINISTERED BY (if other than Item 8) CODE   AS055-ARO ASO
55 LOGISTICS CONTRACTING TEAM   ASO 55 LOGISTICS CONTRACTING TEAM         P.O.
BOX 20636   P.O. BOX 20636         ATTN: ASO 55   ATTN: ASO 55         ATLANTA
GA 30320   ATLANTA GA 30320        
 
                          8. NAME AND ADDRESS OF CONTRACTOR       9a AMENDMENT
OF SOLICITATION NO.             þ     LANDSTAR EXPRESS AMERICA         13410
SUTTON PARK DR S       9b DATED (SEE ITEM 11) JACKSONVILLE FL 32224            
                þ   10a MODIFICATION OF CONTRACT/ORDER NO.                
DTFA06-03-D-01715
 
                                10b DATED (SEE ITEM 13)                   CODE  
FACILITY CODE
        10/01/2002   11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
 

         
o
  The above numbered soliciation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers o is extended o is not extended. Offers
must acknowledge receipt of this amendment prior to the hour and date specified
in the solicitation or as amended by the following methods: (a) By completing
Items 8 and 15, and returning ____ copies of the amendment; (b) By acknowledging
receipt of this amendment on each copy of the offer submitted; or (c) By
separate letter or telegram which includes a reference to the solicitation and
amendment number. FAILURE OF YOUR ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE
DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND DATE SPECIFIED MAY
RESULT IN REJECTION OF YOUR OFFER. If by virtue of this amendment you desire to
change an offer already submitted, such change may be made by telegram or
letter, provided such telegram or letter makes reference to the solicitation and
this amendment, and is received prior to the opening hour and date specified.  
    12. ACCOUNTING AND APPROPRIATION DATA(if required)    $0.00 See Schedule    
  13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS. IT MODIFIES
THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
 

       
þ
    A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (specify authority). THE CHANGES
SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
o
     
 
             
o
    B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE
ADMINISTRATIVE CHANGES (such as changes in paying office, appropriation date,
etc.) SET FORTH IN ITEM 14.
 
             
o
    C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO THE AUTHORITY OF:
 
             
o
    D. OTHER (Specify type of modification and authority)
 
             

                 
E. IMPORTANT: Contractor o is not þ is required to sign this document and
provide ______ copies to the issuing office.
 

14. DESCRIPTION OF AMENDMENT/MODIFICATION
This modification is hereby created to extend contract performance for six
months , beginning January 1,2007 through June 30,2007, with an option to extend
an additional six months beginning July 1,2007 through December 31, 2007, if
necessary.
The contractor is to provide transportation and accessorial necessary to fulfill
requirements of the U.S. Department of Transportation/Federal Aviation
Administration (DOT/FAA), and other government agencies with which agreements or
understanding are executed with the DOT/FAA for air, land and sea transportation
of supplies and resources needed to respond to Presidentially-declared
emergencies within the United States and its territories and possessions. The
contractor also may be used to provided such services in continued...
Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, 95 as heretofore changed, remain unchanged and in full force
and effect.

                15A. NAME AND TITLE OF SIGNER (Type or print)   16A. NAME AND
TITLE OF CONTRACTING OFFICER (Type or print) Stephen J. Jones V.P. Corporate
Operations   Phyllis Thames  
I5B. CONTRACTOR/OFFEROR
  15C. DATE SIGNED   16B. CONTRACT AUTHORITY   16C. DATE SIGNED
 
  12-20-2006       12-20-2006  

79



--------------------------------------------------------------------------------



 



                                       
CONTINUATION SHEET
    REFERENCE NO. OF DOCUMENT BEING CONTINUED   Page 2 of 2
 
    DTFA06-03-D-01715/0014                                

NAME OF OFFEROR OR CONTRACTOR
LANDSTAR EXPRESS AMERICA

                                                                ITEM NO.    
SUPPLIES/SERVICES     QUANTITY     UNIT     UNIT PRICE     AMOUNT (A)     (B)  
  (C)     (D)     (E)     (F)                                
 
    emergencies not declared by President decree, including pre–positioning of
assets before declaration of emergencies. Movement of material may include
special handling of unique and unusually large sites and quantities of equipment
and commodities                        
 
                             
 
    All other terms and condition of the basic contract remain unchanged.














                                                       

80